 8:20-cv-00264-RGK-PRSE Doc # 36 Filed: 03/23/21 Page 1 of 1 - Page ID # 418




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,                                          8:20CV264

                   Plaintiff,
                                                           ORDER
      vs.

STATE OF NEBRASKA and NDCS,

                   Defendants.


      IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 35) is
granted, as follows: Plaintiff shall have until April 5, 2021, to file an amended
complaint.

      Dated this 23rd day of March, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
